Mathews, J.,

delivered the opinion of the court.
This case is brought up on a bill of exceptions, taken to the opinion of the court below, by which the defendant was ruled to trial, after having made and filed an affidavit for a continuance.
It is not pretended that this affidavit does not show good grounds for a continuance. But the judge below admitted a counter affidavit made by one of the plaintiffs, in which the most important facts contained in that of the defendant, were denied.
When parties to a suit are permitted to swear for themselves, it is within the knowledge of any person the least conversant with judicial proceeding, that interest too often outweighs all moral influences and leads to perjury. In applications, however, for continuances of causes, the necessity of the case has induced a general practice of allowing suitors to swear for themselves, and we believe it to be *91unusual in practice for any of the tribunals of the first instance, in this state, to admit or receive counter affidavits from the opposite parties. Such a mode of proceeding would be extremely troublesome and inconvenient in the administration of justice, would be opening thedoor still wider for peijury, and would necessarily cause delays if the practice should be pursued so far as to allow swearing pro and con to any extent.
Exceptions to ^oñwtíng’^saiforcontimiances, lowed, when the plSediy^continnotion the appii^orwhlresusbad faith.
Yet, an exception to the general rule might be admissible, when, in consequence of a cause having been repeatedly continued on the application of a party, or from any other unusual circumstances attendant on his application for a continuance, suspicions were raised of his acting in bad faith,
The present case, to our view, offers no such circumstances. The cause had never before been continued at the instance of the defendant. We think the court below erred in ruling to trial, by admitting the counter affidavit.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be avoided, reversed and annulled. And it is further ordered, that the cause be remanded for a trial de novo, and that the plaintiffs and appellees pay the costs of this appeal.